       Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 1 of 24



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LALISHA BARROW,                     :
                                    :    CIVIL ACTION
            Plaintiff               :
                                    :
      vs.                           :    NO. 20-CV-3628
                                    :
TRANS UNION, LLC,                   :
                                    :
            Defendant               :


                           MEMORANDUM AND ORDER


JOYNER, J.                                              April   9   , 2021


      Defendant Trans Union, LLC has brought this Fair Credit

Reporting Act matter before the Court for adjudication of its

Motion for Judgment on the Pleadings.          In response, Plaintiff

has filed a Cross-Motion for Partial Judgment on the Pleadings

or, in the alternative, to Amend her Complaint. For the reasons

outlined below, the Motions shall be denied.

                            Statement of Facts

    This case arises out of what Plaintiff, Lalisha Barrow,

alleges is the full satisfaction of her “AES account” 1 beginning

with the denomination “2PAO” on July 12, 2012 “which brought it

current with a $0 balance.”       (Pl’s Compl., para. 7).        Despite


1 Although Plaintiff’s complaint is silent as to what an “AES account” is, at

page 2 of its Memorandum in Support of its Motion for Judgment on the
Pleadings, Trans Union notes that it is a student loan from American
Education Services.

                                        1
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 2 of 24



this satisfaction, the Complaint avers that on July 24, 2018,

Trans Union “reported Plaintiff’s AES account as having a ‘Pay

Status: Account 120 days past due.’”       (Compl., paras. 8, 9).

Plaintiff submits that it:

     is impossible and incorrect for an account that was fully
     satisfied which brought it current with a “0” balance as of
     [sic] to still be reporting as late as of 7/24/2018. Not
     only is the AES account false on the face of the credit
     report but this reporting is extremely misleading because
     it makes it look like the Plaintiff is still late on this
     account that was previously fully satisfied.

(Pl’s Compl., para. 9).

     Plaintiff goes on to allege that, as dictated by the Fair

Credit Reporting Act, she “mailed a detailed and thorough

dispute letter to Trans Union” on October 27, 2017, subsequent

to which AES purportedly “verified the account as accurate and

instructed Trans Union to continue to report the inaccurate

credit information.”    (Pl’s Compl., para. 10).       According to the

Complaint, Plaintiff’s most recent credit report is dated

7/24/2018 and it currently contains “the same inaccurate

information that was disputed on 10/27/2017.” (Id.) It is

further averred that neither AES nor Trans Union has undertaken

a good faith investigation into the dispute and Trans Union does

not have reasonable procedures in place to verify and ensure

maximum possible accuracy.     (Compl., paras. 11-15).       These

failures constitute an alleged violation of the Fair Credit

Reporting Act, 15 U.S.C. Section 1681, et. seq. on Trans Union’s

                                    2
         Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 3 of 24



part with the result that Plaintiff has suffered a lower credit

rating and credit score, as well as “great physical, emotional

and mental pain and anguish, all to [her] great detriment and

loss.”     (Compl., paras. 16-18).

     In filing its motion, Trans Union asserts that it is

entitled to judgment on the pleadings because its reporting of

Plaintiff’s American Education Services student loan account was

accurate and that Plaintiff's reasonable reinvestigation

procedures claim is time-barred by the FCRA’s two-year statute

of limitations.      In her cross-motion, Plaintiff rejoins that

inasmuch as it cannot be possible that a report which indicates

a current pay status as past due when it is not past due, she is

entitled to the entry of judgment in her favor.            Alternatively,

Plaintiff requests leave to amend her complaint to correct any

deficiencies.

    Standards Governing Motions for Judgment on the Pleadings

     Motions for judgment on the pleadings are recognized under

Federal Rule of Civil Procedure 12(c), which reads quite simply

as follows:

     After the pleadings have closed – but early enough not to
     delay trial – a party may move for judgment on the
     pleadings.

     Under Rule 12(c), a court must accept all factual averments

as true and draw all reasonable inferences in favor of the non-

moving party.      Stiffler v. Frontline Asset Strategies, LLC, Civ.

                                       3
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 4 of 24



A. No. 3:18-cv-1337, 2019 U.S. Dist. LEXIS 110308 at *2, 2019 WL

2781403 (M.D. Pa. July 2, 2019); Kilvitis v. County of Luzerne,

52 F. Supp. 2d 403, 406 (M.D. Pa. 1999)(citing Society Hill

Civic Ass’n. v. Harris, 632 F.2d 1045, 1054 (3d Cir. 1980)).           As

with a motion to dismiss under Rule 12(b)(6), a court in

deciding a Rule 12(c) motion may consider those documents “that

are attached to or submitted with the complaint, and any matters

incorporated by reference or integral to the claim, and items

appearing in the record of the case.       Spector, Gadon & Rosen,

P.C., Civ. A. No. 13-2691, 2015 U.S. Dist. LEXIS 42248 at *17,

2015 WL 1455692 (E.D. Pa. March 30, 2015); (citing Buck v.

Hampton Township School District, 452 F.3d 256, 260 (3d Cir.

2006); Kilvitis, supra (citing Oshiver v. Levin, Fishbein,

Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994)).          Likewise,

any “undisputedly authentic documents attached to the motion for

judgment on the pleadings” may also be considered “if the

plaintiff’s claims are based on the documents.”          Havassy v.

Mercedes-Benz Financial Services USA, LLC, 432 F. Supp. 3d 543,

545 (E.D. Pa. 2020)(quoting Atiyeh v. National Fire Ins. Co. of

Hartford, 742 F. Supp. 2d 591, 595 (E.D. Pa. 2010)).          Judgment

will not be granted under Rule 12(c) “unless the movant clearly

establishes that no material issue of fact remains to be

resolved and that he is entitled to judgment as a matter of

law.” Trinity Industries v. Greenlease Holding Co., 903 F.3d

                                    4
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 5 of 24



333, 349 (3d Cir. 2018)(citing Rosenau v. Unifund Corp., 539

F.3d 218, 221 (3d Cir. 2008).

     Further, “judgment may only be entered where ‘no set of

facts could be adduced to support the plaintiff’s claim for

relief.’”   Kilvitis, supra, (quoting Bryson v. Brand

Insulations, Inc., 621 F.2d 556, 559 (3d Cir. 1980).          Thus, a

motion for judgment on the pleadings is analyzed under the same

standards as are applied to a Rule 12(b)(6) motion.          Zimmerman

v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017).         However, “[i]f,

on a motion under Rule 12(b)(6) or 12(c), matters outside the

pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule

56,” and “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.”

Id, at p. 225 (citing Fed. R. Civ. P. 12(d); Fagin v. Gilmartin,

432 F.3d 276, 284-285 (3d Cir. 2005)).

                               Discussion

     A. Accuracy of Defendant’s Credit Reporting

     Defendant’s first argument in support of its motion seeking

the entry of judgment on the pleadings is that it cannot be held

liable under the Fair Credit Reporting Act for reporting

information that is accurate.

     In enacting the Fair Credit Reporting Act (“FCRA”),

Congress recognized the dependence of the nation’s banking

                                    5
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 6 of 24



system on and the importance of, fairness and accuracy in the

preparation and reporting of consumer credit reports.          15 U.S.C.

§1681(a).   It was therefore the stated goal of the Act “to

require that consumer reporting agencies adopt reasonable

procedures for meeting the needs of commerce for consumer

credit, personnel, insurance, and other information in a manner

which is fair and equitable to the consumer, with regard to the

confidentiality, accuracy, relevancy, and proper utilization of

such information…”    15 U.S.C. §1681(b).      As more succinctly

stated by the Third Circuit: “[t]he FCRA ‘was crafted to protect

consumers from the transmission of inaccurate information about

them, and to establish credit reporting practices that utilize

accurate, relevant, and current information in a confidential

and responsible manner.’”     Tauro v. Capital One Financial Corp.,

No. 17-1065, 684 Fed. Appx. 240, 241-242, 2017 U.S. App. LEXIS

5377, 2017 WL 1162906 (3d Cir. March 28, 2017)(quoting Cortez v.

Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010)).          Indeed,

"[i]n the FCRA, Congress has recognized the crucial role that

consumer reporting agencies play in collecting and transmitting

consumer credit information, and the detrimental effects

inaccurate information can visit upon both the individual

consumer and the nation's economy as a whole."         Philbin v. Trans

Union Corp., 101 F.3d 957, 962 (3d Cir. 1996)(citing 15 U.S.C.

§1681(a)(1), (3)).

                                    6
         Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 7 of 24



      What’s more, in enacting the Statute, “Congress also hoped

to address a number of related problems, including ‘the

inability at times of the consumer to know he is being damaged

by an adverse credit report,’ the lack of ‘access to the

information in his file,’ the ‘difficulty in correcting

inaccurate information,’ and ‘getting his version of a

legitimate dispute recorded in his credit file.’”            Cortez,

supra.     “These consumer oriented objectives support a liberal

construction of the FCRA, and any interpretation of this

remedial statute must reflect those objectives.”            Long v. SEPTA,

903 F.3d 312, 319 (3d Cir. 2018)(quoting Cortez, supra, and

Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th

Cir. 1995)).

      In furtherance of these stated goals, Section 1681e(b)

mandates:

      Whenever a consumer reporting agency prepares a consumer
      report it shall follow reasonable procedures to assure
      maximum possible accuracy of the information concerning the
      individual about whom the report relates.


15 U.S.C. §1681e(b). 2      “Reasonable procedures are those that ‘a

reasonably prudent person would undertake under the


2    A “consumer reporting agency” is “any person which… regularly engages in
whole or in part in the practice of assembling or evaluating consumer credit
information or other information on consumers for the purpose of furnishing
consumer reports to third parties …” 15 U.S.C. Section 1681a(f).
As noted by the Third Circuit in its decision in Harris, infra at fn.1:
“[t]he three major consumer credit reporting agencies are TransUnion,
Experian, and Equifax.”


                                       7
        Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 8 of 24



circumstances.’”       Philbin, 101 F.3d at 963(quoting, inter alia,

Stewart v. Credit Bureau, Inc., 734 F.2d 47, 51 (D.C. Cir.

1984)).    “Judging the reasonableness of a credit reporting

agency’s procedures involves weighing the potential harm from

inaccuracy against the burden of safeguarding against such

inaccuracy.”     Id.   The issue of reasonableness “is normally a

question for trial unless the reasonableness or unreasonableness

of the procedures is beyond question.”           Seamans v. Temple

University, 744 F.3d 853, 864-865 (3d Cir. 2014)(quoting Cortez,

617 F.3d at 709 and Philbin, 101 F.3d at 963).            And, under

§§1681n and 1681o, consumers have a private cause of action

against "[a]ny person who willfully fails" or "who is negligent

in failing to comply with any requirement imposed under this

title [15 U.S.C. §1681, et. seq.]".          Consequently, consumer

reporting agencies are subject to suit by consumers under

Section 1681e(b) when they fail to follow such reasonable

procedures as will assure this maximum possible accuracy of the




      A “consumer report” in turn, is defined at 15 U.S.C. Section 1681a(d)(1)
as:

       [a]ny written, oral, or other communication of any information by a
       consumer reporting agency bearing on a consumer’s credit worthiness,
       credit standing, credit capacity, character, general reputation,
       personal characteristics, or mode of living which is used or expected
       to be used or collected in whole or in part for the purpose of serving
       as a factor in establishing the consumer’s eligibility for – (A) credit
       or insurance to be used primarily for personal, family, or household
       purposes; (B) employment purposes; or (C) any other purpose authorized
       under section 604 [15 U.S.C. Section 1681b].


                                       8
       Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 9 of 24



information concerning those individuals about whom their

reports relate.     Harris v. Pennsylvania Higher Education

Assistance Agency, No. 16-2963, 696 Fed. Appx. 87, 90, 2017 U.S.

App. LEXIS 11067, 2017 WL 2691170 (3d Cir. June 22, 2017).

      As noted above, such a Section 1681e(b) violation may be

either willful under Section 1681n 3 or negligent under Section

1681o 4.   In order to establish an actionable violation of Section

1681e(b) under a negligence theory, it must be shown that: (1) a

consumer report prepared by the consumer reporting agency

contained inaccurate information; (2) the inaccuracy was

attributable to the consumer reporting agency’s failure to

‘follow reasonable procedures to assure maximum possible

accuracy of the information’ contained in the consumer report;

(3) that the complaining consumer suffered an injury; and (4)

that the consumer’s injury was caused by the inclusion of the

inaccurate entry.      Angino v. Transunion, LLC, No. 18-3704, 784

Fed. Appx. 67, 69, 2019 U.S. App. LEXIS 24314 at *4, 2019 WL


3 Section 1681n provides generally that “[a]ny person who willfully fails to
comply with any requirement imposed under this title [15 U.S.C. Sections
1681, et. seq. with respect to any consumer is liable to that consumer in an
amount equal to the sum of …” [actual damages, punitive damages, costs and
attorney’s fees]. 15 U.S.C. Section 1681n(a)(1)-(3).
4 Section 1681o(a) similarly reads: “…[a]ny person who is negligent in failing

to comply with any requirement imposed under this title… with respect to any
consumer is liable to that consumer in an amount equal to the sum of –

        (1) any actual damages sustained by the consumer as a result of the
        failure; and

        (2) in the case of any successful action to enforce any liability under
        this section, the costs of the action together with reasonable
        attorney’s fees as determined by the court.

                                      9
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 10 of 24



3822253 (3d Cir. Aug. 15, 2019); Philbin, 101 F.3d at 963;

Gagliardi v. Equifax Information Services, LLC, Civ. A. No. 09-

1612, 2011 U.S. Dist. LEXIS 10634 at *27, 2011 WL 337331 (W.D.

Pa. Feb. 3, 2011).   To show willful noncompliance, “a plaintiff

can ‘show that defendants knowingly and intentionally committed

an act in conscious disregard of the FCRA, but need not show

malice or evil motive.’”    Shannon v. Equifax Information

Services, LLC, 764 Fed. Supp. 2d 714, 720 (E.D. Pa.

2011)(quoting Philbin, 101 F.3d at 970).       Indeed, reckless

disregard of a requirement of the FCRA also rises to the level

of a “willful” violation within the meaning of Section 1681n(a).

Safeco Ins. Co. of America v. Burr, 551 U.S. 47, 71, 127 S. Ct.

2201, 2216, 167 L. Ed.2d 1045 (2007); Shannon, supra.          To

prevail under either theory though, the Plaintiff must show that

her credit report contains inaccurate information - the failure

to do so is fatal to the cause of action.       Angino, supra;

Schweitzer v. Equifax Info. Solutions, LLC, No. 10-4137, 441

Fed. Appx. 896, 902, 2011 U.S. App. LEXIS 16595 (3d Cir. Aug.

10, 2011).

     In examining Plaintiff’s complaint in light of the

preceding principles and authority, we see that it alleges that

Plaintiff's credit account contains inaccurate credit

information, to wit, that it is allegedly "impossible and

incorrect for an account that was fully satisfied which brought

                                   10
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 11 of 24



it current with a "0" balance …to still be reporting as late as

of 07/24/2018," six years after the account was closed.          Despite

this purported "full satisfaction," as of July 24, 2018, Trans

Union nevertheless continued to report that the pay status on

the account was "120 Days Past Due."        Although the complaint

avers that Plaintiff disputed this reported pay status with

Trans Union and that AES subsequently verified this information

as accurate and allegedly instructed Trans Union to continue to

report it, the complaint is silent as to whether it was or was

not true that at the time the account was satisfied, it was 120

days' past due.

     The complaint goes on to aver that “not only is the AES

account false on the face of the credit report but this

reporting is extremely misleading because it makes it look like

the Plaintiff is still late on this account that was previously

fully satisfied.”    (Pl’s Compl., para. 9).      “The meaning of

‘completeness’ and ‘accuracy’ in the specific context of a

furnisher’s duties under the FCRA” was a matter of first

impression confronted by the Third Circuit in Seamans v. Temple

University, supra.    In addressing this matter, the Third Circuit

made several observations: (1) that “factually incorrect

information is ‘inaccurate’ for purposes of FCRA”; (2) that

“even if the information is technically correct, it may

nonetheless be inaccurate if, through omission, it ‘creates a

                                   11
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 12 of 24



materially misleading impression’” and (3) that whether

technically accurate information was ‘misleading in such a way

and to such an extent that it can be expected to have an adverse

effect’ is generally a question to be submitted to the jury.”

Seamans, 744 F.3d at 865 (quoting Boggio v. USAA Federal Savings

Bank, 696 F.3d 611, 617 (6th Cir. 2012); Gorman v. Wolpoff &

Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009), and Saunders

v. Branch Banking & Trust Co. of Virginia, 526 F.3d 142, 148 (4th

Cir. 2008)).   See also, Horsch v. Wells Fargo Home Mortgage, 94

F. Supp. 3d 665, 681 (E.D. Pa. 2015)(holding that “[o]n its face

… it is at least materially misleading and at most outright

inaccurate for … defendants Wells Fargo and CityMortgage - to

have omitted the payments made by the [plaintiff] co-debtors and

to have included a zero balance on the co-debtors’ credit

reports.”).

     The parties have directed this Court’s attention to a

recently - decided, strikingly similar case in this District:

Bibbs v. Trans Union, LLC, E.D. Pa. Civ. A. No. 20-CV-4514, 2021

U.S. Dist. LEXIS 32893, 2021 WL 695112 (Feb. 23, 2021).          In that

case, Judge Kearney found that Trans Union had accurately

reported that Plaintiff’s six student loan accounts were 120

days’ past due at the time that Naviant (the creditor) closed

them and transferred the debt, and granted Trans Union’s motion

for judgment on the pleadings while denying Plaintiff’s cross-

                                   12
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 13 of 24



motion.   As is the case here, Trans Union’s report in Bibbs also

noted a $0 balance due.    Plaintiff’s attorneys in that case, who

are identical to Plaintiff’s counsel here and who according to

Judge Kearney, have “filed more than sixty complaints in this

District alone and several more across the country alleging

nearly identical facts,” also “sent a letter to Trans Union …

disputing the report and threatening to file a lawsuit ‘if this

incorrect information is not removed or corrected,’” on the

grounds that “`is impossible for the loans current status to be

listed as late’ if the balance on the loans is zero.’”          Id, 2021

U.S. Dist. LEXIS at *3.

     In ruling on the motion before him in Bibbs and thereby

“determining whether the reported information is misleading,”

Judge Kearney viewed “the information through the lens of a

person in a position to make an adverse decision based on a

credit report, i.e., a creditor” and accordingly elected to not

consider either the “Note on Credit Report Updates” nor the

definition of “Pay Status” as those were apparently contained in

separate “Investigation Results” which a creditor would not see.

Id, 2021 U.S. Dist. LEXIS at *9 - *10.       After surveying a number

of non-precedential rulings holding both ways, i.e., finding

credit reports reporting historical past due pay status to be

both accurate and inaccurate and misleading and not misleading

as a matter of law, Judge Kearney opined that those decisions

                                   13
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 14 of 24



finding such pay status reporting as was presented in his case

to be accurate and not misleading as a matter of law to be more

persuasive.    Bibbs, at *18.     While we have nothing but the

highest regard for Judge Kearney, we nevertheless shall decline

to follow the Bibbs decision in the matter before us. 5

      Here, Plaintiff has annexed a copy of the July 24, 2018

Credit Report of which she complains to her complaint, redacted

in part but nevertheless revealing that her AES Account

partially denominated as “2PAO” was an individual student loan

account that was opened on March 19, 2001.          The Report further

reads: “Balance: $0,” “Date Updated: 07/12/2012,” “Last Payment

Made: 03/31/2011,” “High Balance: $985,” “Pay Status: >Account

120 Days Past Due Date<,” “Terms: Monthly for 149 months,” “Date

Closed: 07/12/2012,” “Maximum Delinquency of 120 days in 02/2012

and in 07/2012.”     The Report further contains the following

remarks: “DISP INVG COMP-RPT BY GRNTR; ACCT CLOSED DUE TO

REFINANCE: CLOSED,” and states the “Estimated month and year

that this item will be removed: 09/2018.”          Finally, the Report

provides a “Rating” for “06/2012,” “05/2012,” “04/2012,”


5 Even more recently, Judge Robreno in another very similar case to this one

and to Bibbs, concluded that “the reported information is neither inaccurate
nor misleading” “as a matter of law.” See, Parke v. Trans Union, LLC, Civ.
A. No. 20-4487, Doc. No. 32 (March 5, 2021 Order). Again, while we also hold
Judge Robreno in the highest regard, given the state of the record in this
matter at this time, we decline to declare the information reported to be
accurate as a matter of law. Instead, we believe it is more prudent to allow
the parties to adduce some evidentiary support for their respective positions
after which we would be more than happy to again entertain these arguments at
summary judgment.

                                     14
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 15 of 24



“03/2012,” “02/2012,” “01/2012” and “12/2011” as “120,” “120,”

“120,” “120,” “120,” “90” and “60,” respectively.

      Reading the report as a whole, we can conceive of several

different, plausible meanings which may be ascribed to these

remarks from the perspectives of a typical, reasonable reader

and a typical, reasonable creditor.         However, speculation is not

our function to perform in ruling on a Rule 12(c) motion.

Rather, we are to consider the pleadings together with those

documents “that are attached to or submitted with the complaint,

and any matters incorporated by reference or integral to the

claim, items appearing in the record of the case, and any

“undisputedly authentic documents attached to the motion,”

accept all factual averments as true and draw all reasonable

inferences in favor of the non-moving party.           Judgment should

not be granted under Rule 12(c) “unless the movant clearly

establishes that no material issue of fact remains to be

resolved and that he is entitled to judgment as a matter of

law.” Trinity Industries, supra.

      Although Plaintiff did annex “A Note on Credit Report

Updates” 6 to her response in opposition to Defendant’s Motion for

Judgment on the Pleadings and in Support of Cross-Motion for


6 Given that the annexed document appears to be “Page 2 of 6,” we surmise that

this may have been part of the copy of her credit report which Plaintiff
received or was part of the response to the dispute which Plaintiff
submitted to Trans Union. Whether it may or may not have been provided to or
made available to a typical creditor is not known by this Court.

                                      15
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 16 of 24



Judgment on the Pleadings, this is effectively the only

submission over and above what was provided in and to the

Complaint and we find that it too, can be reasonably read in

several different ways.     Indeed, the Note on Credit Report

Updates reads as follows in pertinent part:

     Information in your credit report is updated frequently
     which means items you disputed may not appear on your
     credit report or have already changed by the time we
     received your dispute. In most cases, the Date Updated
     represents the last time the account information was
     updated or reported by the data furnisher. Please note
     that this date may not change following our investigation
     of your dispute. For Payment Received and Last Payment
     Made, please keep in mind, the data may not represent very
     recent payment activity. For inactive accounts or accounts
     that have been closed and paid, Pay Status represents the
     last known status of the account.



     Definitions

     For your reference, here are some definitions to help you
     understand Your Investigation Results.

….

     Past Due: The amount past due as of the date the account
     was verified or reported.

     Pay Status: The current status of the account; how you are
     currently paying.

…    (emphasis in original).

     Again, Seamans counsels that even technically correct

information may nonetheless be inaccurate if it creates a

materially misleading impression, and that whether technically

accurate information was misleading in such a manner and to such

                                    16
        Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 17 of 24



an extent that it could have had an adverse effect is generally

a jury question.      Thus, even assuming the truth of the

defendant’s assertion that at the time Plaintiff’s account was

marked satisfied it was 120 days’ overdue, the Complaint here

nevertheless alleges sufficient facts to sustain the plausible

inference that the report was materially misleading and to

thereby give rise to a cause of action against Trans Union

pursuant to Sections 1681n and 1681o of the FCRA.            In light of

the competing interpretations which may be given to the credit

report at issue and in the absence of any evidence attesting to

how a reasonable creditor would or would not interpret it, we

believe it would be premature to make a determination of

accuracy based on the pleadings alone.          The motions for judgment

on the pleadings are therefore denied, and the parties are free

to re-argue this issue at summary judgment, after a more

complete record has been developed. See also, Fitzgerald v.

Trans    Union, LLC, Civ. A. No. 17-3842, 2018 U.S. Dist. LEXIS

3530 at *7, 2018 WL 334530 (Jan. 8, 2018)(noting that “[w]hen a

plaintiff alleges contact with a consumer credit agency, courts

in this circuit have usually permitted complaints to proceed on

the premise that discovery is warranted to ascertain whether or

not a claim actually exists,” quoting Edwards v. Equable Ascent,

FNCL, LLC, No. 11-2638, 2012 U.S. Dist. LEXIS 54112, 2012 WL

1340123 at *6 (D.N.J. Apr. 16, 2012).

                                      17
        Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 18 of 24



        B. Time Bar of Plaintiff’s Reasonable Reinvestigation
          Procedures Claim


     Trans Union additionally asserts that even if Plaintiff

could support her contention that Trans Union’s credit reporting

was inaccurate or materially misleading, she cannot maintain her

Section 1681i reasonable reinvestigation claim because she took

no further action within the prescribed two-year period after

receiving notice that Trans Union had been informed by AES that

the reported information was accurate.

     Section 1681i details the procedure which a credit

reporting agency must follow in cases of disputed accuracy and

the time for responding to and otherwise addressing such

disputes.      Specifically, the Statute provides, in pertinent

part:

        (a)    Reinvestigation of disputed information.

     (1)      Reinvestigation required.

              (A)   In general. Subject to subsection (f) and except
                    as provided in subsection (g), if the
                    completeness or accuracy of any item of
                    information contained in a consumer’s file at a
                    consumer reporting agency is disputed by the
                    consumer and the consumer notifies the agency
                    directly, or indirectly through a reseller, of
                    such dispute, the agency shall, free of charge,
                    conduct a reasonable reinvestigation to determine
                    whether the disputed information is accurate and
                    record the current status of the disputed
                    information, or delete the item from the file in
                    accordance with paragraph (5), before the end of
                    the 30-day period beginning on the date on which


                                      18
Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 19 of 24



            the agency receives the notice of the dispute
            from the consumer or reseller.

      (B)   Extension of period to reinvestigate. Except as
            provided in subparagraph (C), the 30-day period
            described in subparagraph (A) may be extended for
            not more than 15 additional days if the consumer
            reporting agency receives information from the
            consumer during that 30-day period that is
            relevant to the reinvestigation.

      (C)   Limitations on extension of period to
            reinvestigate. Subparagraph (B) shall not apply
            to any reinvestigation in which, during the 30-
            day period described in subparagraph (A), the
            information that is the subject of the
            reinvestigation is found to be inaccurate or
            incomplete or the consumer reporting agency
            determines that the information cannot be
            verified.

(2)   Prompt notice of dispute to furnisher of information.

      (A)   In general. Before the expiration of the 5-
            business-day period beginning on the date on
            which a consumer reporting agency receives notice
            of a dispute from any consumer or a reseller in
            accordance with paragraph (1), the agency shall
            provide notification of the dispute to any person
            who provided any item of information in dispute,
            at the address and in the manner established with
            the person. The notice shall include all
            relevant information regarding the dispute that
            the agency has received from the consumer or
            reseller.

      (B)   Provision of other information. The consumer
            reporting agency shall promptly provide to the
            person who provided the information in dispute
            all relevant information regarding the dispute
            that is received by the agency from the consumer
            or the reseller after the period referred to in
            subparagraph (A) and before the end of the period
            referred to in paragraph (1)(A).

(3)   Determination that dispute is frivolous or irrelevant.


                              19
Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 20 of 24



      (A)   In general. Notwithstanding paragraph (1), a
            consumer reporting agency may terminate a
            reinvestigation of information disputed by a
            consumer under that paragraph if the agency
            reasonably determines that the dispute by the
            consumer is frivolous or irrelevant, including by
            reason of a failure by a consumer to provide
            sufficient information to investigate the
            disputed information.

      (B)   Notice of determination. Upon making any
            determination in accordance with (A) that a
            dispute is frivolous or irrelevant, a consumer
            reporting agency shall notify the consumer of
            such determination not later than (5) business
            days after making such determination, by mail,
            or, if authorized by the consumer for that
            purpose, by any other means available to the
            agency.

                   …

(4)   Consideration of consumer information. In conducting
      any reinvestigation under paragraph (1) with respect
      to disputed information in the file of any consumer,
      the consumer reporting agency shall review and
      consider all relevant information submitted by the
      consumer in the period described in paragraph (1)(A)
      with respect to such disputed information.

(5)   Treatment of inaccurate or unverifiable information.

      (A)   In general. If, after any reinvestigation under
            paragraph (1) of any information disputed by a
            consumer, an item of the information is found to
            be inaccurate or incomplete or cannot be
            verified, the consumer reporting agency shall –

            (i)        promptly delete that item of information
                       from the file of the consumer, or modify
                       that item of information, as appropriate,
                       based on the results of the
                       reinvestigation; and
            (ii)       promptly notify the furnisher of that
                       information that the information has been
                       modified or deleted from the file of the
                       consumer.

                                20
Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 21 of 24




                    …

(6)   Notice of results of reinvestigation.

      (A)   In general. A consumer reporting agency shall
            provide written notice to a consumer of the
            results of a reinvestigation under this
            subsection not later than 5 business days after
            the completion of the reinvestigation, by mail
            or, if authorized by the consumer for that
            purpose, by other means available to the agency.

      (B)   Contents. As part of, or in addition to, the
            notice under subparagraph (A), a consumer
            reporting agency shall provide to a consumer in
            writing before the expiration of the 5-day period
            referred to in subparagraph (A) -

            (i)     a statement that the reinvestigation is
                    completed;
            (ii)    a consumer report that is based upon the
                    consumer’s file as that file is revised as
                    a result of the reinvestigation;
            (iii)   a notice that, if requested by the
                    consumer, a description of the procedure
                    used to determine the accuracy and
                    completeness of the information shall be
                    provided to the consumer by the agency,
                    including the business name and address of
                    any furnisher of information contacted in
                    connection with such information and the
                    telephone number of such furnisher, if
                    reasonably available;
            (iv)    a notice that the consumer has the right
                    to add a statement to the consumer’s file
                    disputing the accuracy or completeness of
                    the information; and
            (v)     a notice that the consumer has the right
                    to request under subsection (d) that the
                    consumer reporting agency furnish
                    notifications under that subsection.

(7)   Description of reinvestigation procedure. A consumer
      reporting agency shall provide to a consumer a
      description referred to in paragraph (6)(B)(iii) by


                              21
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 22 of 24



          not later than 15 days after receiving a request from
          the consumer for that description.

             …

       The FCRA contains a statute of limitations which is set

forth at 15 U.S.C. Section 1681p.       It reads:

     An action to enforce any liability created under this title
     [15 U.S.C. Section 1681, et. seq.] may be brought in any
     appropriate United States district court, without regard to
     the amount in controversy, or in any other court of
     competent jurisdiction, not later than the earlier of -

          (1)    2 years after the date of discovery by the
                 plaintiff of the violation that is the basis for
                 such liability; or

          (2)    5 years after the date on which the violation
                 that is the basis for such liability occurs.

     While federal courts appear split on the question of

whether each separate notice of dispute triggers a duty to

investigate even if the information has been disputed previously

and the U.S. Court of Appeals for the Third Circuit has not

interpreted the FCRA’s statute of limitations, it also appears

that most of the courts in this Circuit have “held that an

action is timely if a plaintiff alleges that a furnisher of

information ‘continued to report information within the

statutory period, regardless of whether it had begun reporting

prior to the two-year statute of limitation.’”        Escobar v. Pa.

Higher Education Assistance Agency Services, LLC, Civ. A. No.

17-4212, 2018 U.S. Dist. LEXIS 61004 at *10 - *11, 2018 WL

1740634 (E.D. Pa. Apr. 11, 2018)(quoting Van Veen v. AT&T Corp.,

                                   22
     Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 23 of 24



Civ. A. No. 10-1635, 2011 U.S. Dist. LEXIS 88939, 2011 WL

4001004 at *4 (E.D. Pa. May 25, 2011) and Jaramillo v. Experian

Information Solutions, Inc., 155 F. Supp.2d 356, 360 (E.D. Pa.

2010)).   See also, Siconolfi v. Trans Union, LLC, Civ. A. No.

07-CV-660, 2009 U.S. Dist. LEXIS 91650 at *4 (E.D. Pa. Sept. 22,

2009) and Lawrence v. Trans Union, LLC, 296 F. Supp.2d 582, 587

(E.D. Pa. 2003)(both holding that “[e]ach transmission of an

inaccurate credit report results in a separate and distinct

injury”). But c.f., Chiarello v. Trans Union, LLC, Civ. A. No.

17-cv-513, 2018 U.S. Dist. LEXIS 168743 at *10, 2018 WL 4698846

(E.D. Pa. Oct. 1, 2018)(holding that Plaintiff’s failure to file

credit disputes with Defendants within 2 years of statutory date

on which he should have received written notification of

reinvestigation results of his original dispute rendered his

Section 1681i claim time-barred).       Inasmuch as the weight of

authority militates in favor of holding that an action will be

deemed to have been filed timely if there was a continued

reporting of disputed information regardless of whether it had

first been reported prior to the two-year statute of limitation,

we shall follow it here.    Accordingly, Defendant’s motion for

judgment in its favor on the grounds that Plaintiff’s

reinvestigation claim is time-barred shall also be denied.




                                   23
      Case 2:20-cv-03628-JCJ Document 31 Filed 04/13/21 Page 24 of 24




                                 Conclusion

      For all of the foregoing reasons, the Motions for Judgment

on the Pleadings filed by both parties and Plaintiff’s

alternative Motion to Amend filed in opposition to Defendant’s

request for judgment in its favor are DENIED 7.

      An Order follows.




7 As should be self-evident, the matter of the accuracy of the reporting and

the reasonableness of the investigation(s) here are far from clear and remain
matters on which discovery is appropriately undertaken. Plaintiff’s motion
for judgment on the pleadings is therefore also properly denied.

                                     24
